



ACACIA RESEARCH CORPORATION
STOCK OPTION AGREEMENT
r e c i t a l s:
A.    The Board has adopted the 2016 Acacia Research Corporation Stock Incentive
Plan (the “Plan”) (i) to enhance the Corporation’s ability to attract and retain
the services of qualified employees, officers, directors, consultants and other
service providers upon whose judgment, initiative and efforts the successful
conduct and development of the Corporation’s business largely depends, and (ii)
to provide additional incentives to such persons or entities to devote their
utmost effort and skill to the advancement and betterment of the Corporation, by
providing them an opportunity to participate in the ownership of the Corporation
and thereby have an interest in the success and increased value of the
Corporation.
B.    Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Stock Option Agreement (the “Agreement”) is executed
pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the Corporation's grant of an option to Optionee.
C.    All capitalized terms but not defined in this Agreement shall have the
meanings assigned to them in the Appendix attached to the Plan.
NOW, THEREFORE, it is hereby agreed as follows:
GRANT OF OPTION. The Corporation hereby grants to Optionee, as of the date of
grant of the options (the “Grant Date”) as specified in the Notice of Grant of
Stock Option (the “Grant Notice”), an option to purchase up to the number of
shares of Common Stock subject to the option as specified in the Grant Notice
(the “Option Shares”) specified in the Grant Notice. The Option Shares shall be
purchasable from time to time during the option term specified in Paragraph 2
hereof at the exercise price per Option Share as specified in the Grant Notice
(the “Exercise Price”).
OPTION TERM. This option shall have a maximum term of seven (7) years2 measured
from the Grant Date and shall accordingly expire at the close of business on the
expiration date specified in the Grant Notice (the “Expiration Date”), unless
sooner terminated in accordance with Paragraph 5 or 6 hereof.
LIMITED TRANSFERABILITY. This option shall be neither transferable nor
assignable by Optionee other than by will or by the laws of descent and
distribution following Optionee's death and may be exercised, during Optionee's
lifetime, only by Optionee. However, if this option is designated a
Non-Statutory Option in the Grant Notice, then this option may be assigned in
whole or in part during Optionee's lifetime to one or more members of the
Optionee's Immediate Family or to a trust established for the exclusive benefit
of Optionee or one or more members of the Optionee's Immediate Family or to the
Optionee's former spouse, to the extent such assignment is in connection with
Optionee's estate plan or pursuant to a domestic relations order. The assigned
portion shall be exercisable only by the person or persons who acquire a
proprietary interest in the option pursuant to such assignment. The terms
applicable to the assigned portion shall be the same as those in effect for this
option immediately prior to such assignment. Notwithstanding the





--------------------------------------------------------------------------------





foregoing, the Optionee may also designate one or more persons as the
beneficiary or beneficiaries of this option and this option shall, in accordance
with such designation,
2 NTD: Option to expire on date set forth in grant notice. Cannot exceed 10
years.
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee's death while holding this option. Such beneficiary or beneficiaries
shall take the transferred option subject to all the terms and conditions of
this Agreement, including (without limitation) the limited time period during
which the option may be exercised following the Optionee's death.
DATES OF EXERCISE. This option shall become exercisable for the Option Shares in
one or more installments as specified in the Grant Notice. As the option becomes
exercisable for such installments, those installments shall accumulate, and the
option shall remain exercisable for the accumulated installments until the
Expiration Date or sooner termination of the option term under Paragraph 5 or 6
hereof.
CESSATION OF SERVICE. The option term specified in Paragraph 2 hereof shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:
•
Should Optionee cease to remain in Service for any reason (other than death,
Permanent Disability, Voluntary Termination, which shall mean Optionee
terminates employment voluntarily, or Misconduct) while this option is
outstanding, then Optionee shall have a period of six (6) months (commencing
with the date of such cessation of Service) during which to exercise this
option, but in no event shall this option be exercisable at any time after the
Expiration Date.

•
Should Optionee voluntarily terminate Service while this option is outstanding,
then Optionee shall have a period of three (3) months (commencing with the date
of such Voluntary Termination) during which to exercise this option, but in no
event shall this option be exercisable at any time after the Expiration Date.

•
Should Optionee die while this option is outstanding, then the personal
representative of Optionee's estate or the person or persons to whom the option
is transferred pursuant to Optionee's will or in accordance with the laws of
descent and distribution or any person or trust to whom all or a portion of this
option is transferred in accordance with Paragraph 3 hereof or the designated
beneficiary or beneficiaries of this option shall have the right to exercise
this option. Such right shall lapse, and this option shall cease to be
outstanding, upon the earlier of (i) the expiration of the twelve (12)-month
period measured from the date of Optionee's death or (ii) the Expiration Date.

•
Should Optionee cease Service by reason of Permanent Disability while this
option is outstanding, then Optionee shall have a period of twelve (12) months
(commencing with the date of such cessation of Service) during which to exercise
this option. In no event shall this option be exercisable at any time after the
Expiration Date.

During the limited period of post-Service exercisability, this option may not be
exercised in the aggregate for more than the number of vested Option Shares for
which the option is exercisable at the time of Optionee's cessation of Service.
Upon the expiration of such limited exercise period or (if earlier) upon the
Expiration Date, this option shall





--------------------------------------------------------------------------------





terminate and cease to be outstanding for any vested Option Shares for which the
option has not been exercised. However, this option shall, immediately upon
Optionee's cessation of Service for any reason, terminate and cease to be
outstanding with respect to any Option Shares for which this option is not
otherwise at that time exercisable.
Should Optionee's Service be terminated for Misconduct, then this option shall
terminate immediately and cease to remain outstanding.
CHANGE IN CONTROL/HOSTILE TAKE-OVER
Unless otherwise determined by the Plan Administrator in the event of a Change
in Control/Hostile Take-Over, any surviving corporation or acquiring corporation
(or the surviving or acquiring corporation’s parent company) may assume or
continue this option or may substitute similar stock awards for this option
(including but not limited to, awards to acquire the same consideration paid to
the stockholders of the Corporation pursuant to the Change in Control/Hostile
Take-Over), and any reacquisition or repurchase rights held by the Corporation
in respect of Common Stock issued pursuant to this option may be assigned by the
Corporation to the successor of the Corporation (or the successor’s parent
company, if any), in connection with such Change in Control/Hostile Take-Over. A
surviving corporation or acquiring corporation (or its parent) may choose to
assume or continue only a portion of this option or substitute a similar stock
award for only a portion of this option, or may choose not to assume this
option. The terms of any assumption, continuation or substitution will be set by
the Board. If either (x) Optionee’s employment with the Corporation is
terminated by the Corporation without Cause (which termination shall be
effective as of the date specified by the Corporation in a written notice to
Optionee), other than due to death or Permanent Disability, or in the event
Optionee terminates his or her employment with Good Reason, in either case
within twelve months following a Change in Control/Hostile Take-Over, or (y)
Optionee voluntarily terminates his or her employment on his or her own
initiative after the twelfth month but no later than the thirteenth month
following a Change in Control/Hostile Take-Over, in either case of (x) or (y),
then the vesting of this option will be accelerated in full and the time when
this option may be exercised will be accelerated in full. Such vesting
acceleration will occur on the date of termination of Optionee’s Service.
In the event of a Change in Control/Hostile Take-Over in which the surviving
corporation or acquiring corporation (or its parent company) does not assume or
continue this option or substitute similar stock awards for this option, then if
this option has not been assumed, continued or substituted, the vesting of this
option will be accelerated in full to a date prior to the effective time of such
Change in Control/Hostile Take-Over (contingent upon the effectiveness of the
Change in Control/Hostile Take-Over) as the Board will determine (or, if the
Board does not determine such a date, to the date that is five days prior to the
effective time of the Change in Control/Hostile Take-Over), and this option will
terminate if not exercised (if applicable) at or prior to the effective time of
the Change in Control/Hostile Take-Over, and any reacquisition or repurchase
rights held by the Corporation with respect to this option will lapse
(contingent upon the effectiveness of the Change in Control/Hostile Take-Over).
Notwithstanding the foregoing, in the event this option will terminate if not
exercised prior to the effective time of a Change in Control/Hostile Take-Over,
the Board may provide, in its sole discretion, that Optionee may not exercise
this option but instead





--------------------------------------------------------------------------------





will receive a payment, in such form as may be determined by the Board, equal in
value to the excess, if any, of (i) the value of the property Optionee would
have received upon the exercise of this option immediately prior to the
effective time of the Change in Control/Hostile Take-Over (including, at the
discretion of the Board, any unvested portion of this option), over (ii) any
exercise price payable by Optionee in connection with such exercise. For
clarity, this payment may be zero if the value of the property is equal to or
less than the exercise price. Payments under this provision may be delayed to
the same extent that payment of consideration to the holders of the Common Stock
in connection with the Change in Control/Hostile Take-Over is delayed as a
result of escrows, earn outs, holdbacks or any other contingencies.
The portion of any Incentive Option accelerated in connection with a Change in
Control or Hostile Take-Over shall remain exercisable as an Incentive Option
only to the extent the applicable One Hundred Thousand Dollar ($100,000)
limitation is not exceeded. To the extent such dollar limitation is exceeded,
the accelerated portion of such option shall be exercisable as a Non-Statutory
Option under the Federal tax laws.
ADJUSTMENT IN OPTION SHARES. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation's receipt of consideration, appropriate
adjustments shall be made to the number and/or class of securities and the
Exercise Price in effect under this option. Such adjustments to this option are
to be effected in a manner which shall preclude the enlargement or dilution of
rights and benefits under this option. The adjustments determined by the Plan
Administrator shall be final, binding and conclusive
STOCKHOLDER RIGHTS. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.
MANNER OF EXERCISING OPTION.
In order to exercise this option with respect to all or any part of the Option
Shares for which this option is at the time exercisable, Optionee (or any other
person or persons exercising the option) must take the following actions:
Execute and deliver to the Corporation a Preclearance to Exercise Options Form,
attached hereto as Schedule I, for the Option Shares for which the option is
exercised.
Pay the aggregate Exercise Price for the purchased shares in one or more of the
following forms:
•
cash or check made payable to the Corporation;

•
the surrender of shares of Common Stock owned by Optionee (provided that shares
acquired pursuant to the exercise of options granted by the Corporation must
have been held by Optionee for the requisite period necessary to avoid a charge
to the Corporation’s earnings for financial reporting purposes), which
surrendered shares shall be valued at Fair Market Value as of the date of such
exercise;

•
the cancellation of indebtedness of the Corporation to Optionee;






--------------------------------------------------------------------------------





•
provided that a public market for the Common Stock exists, a “same day sale”
commitment from Optionee and an NASD Dealer whereby Optionee irrevocably elects
to exercise this option and to sell a portion of the shares so purchased to pay
for the Exercise Price and whereby the NASD Dealer irrevocably commits upon
receipt of such shares to forward the Exercise Price directly to the
Corporation;

•
the waiver of compensation due or accrued for services rendered or to be
rendered during a vesting period; or

•
any combination of the foregoing methods of payment or any other consideration
or method of payment as shall be permitted by applicable law.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.
Furnish to the Corporation appropriate documentation that the person or persons
exercising the option (if other than Optionee) have the right to exercise this
option.
Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all Federal, state and
local income and employment tax withholding requirements applicable to the
option exercise.
As soon as practical after the Exercise Date, the Corporation shall issue to or
on behalf of Optionee (or any other person or persons exercising this option) a
certificate for the purchased Option Shares, with the appropriate legends
affixed thereto. To the extent any such Option Shares are unvested, the
certificates for those Option Shares shall be endorsed with an appropriate
legend evidencing the Corporation's repurchase rights and may be held in escrow
with the Corporation until such shares vest.
In no event may this option be exercised for any fractional shares.
NO IMPAIRMENT OF RIGHTS. This Agreement shall not in any way affect the right of
the Corporation to adjust, reclassify, reorganize or otherwise make changes in
its capital or business structure or to merge, consolidate, dissolve, liquidate
or sell or transfer all or any part of its business or assets. In addition, this
Agreement shall not in any way be construed or interpreted so as to affect
adversely or otherwise impair the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee's Service at any time
for any reason, with or without cause.
COMPLIANCE WITH LAWS AND REGULATIONS. The exercise of this option and the
issuance of the Option Shares upon such exercise shall be subject to compliance
by the Corporation and Optionee with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Common Stock may be listed for trading at the time of such exercise and
issuance.
The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to





--------------------------------------------------------------------------------





the non-issuance or sale of the Common Stock as to which such approval shall not
have been obtained. The Corporation, however, shall use its best efforts to
obtain all such approvals.
SUCCESSORS AND ASSIGNS. Except to the extent otherwise provided in Paragraphs 3
and 6 hereof, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee's assigns and the legal representatives, heirs and legatees
of Optionee's estate.
NOTICES. Any notice required to be given or delivered to the Corporation under
the terms of this Agreement shall be in writing and addressed to the Corporation
at its principal corporate offices. Any notice required to be given or delivered
to Optionee shall be in writing and addressed to Optionee at the address
indicated below Optionee's signature line on the Grant Notice. All notices shall
be deemed effective upon personal delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.
CONSTRUCTION. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.
GOVERNING LAW. The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of Delaware without resort to that
State's conflict-of-laws rules.
EXCESS SHARES. If the Option Shares covered by this Agreement exceed, as of the
Grant Date, the number of shares of Common Stock which may without stockholder
approval be issued under the Plan, then this option shall be void with respect
to those excess shares, unless stockholder approval of an amendment sufficiently
increasing the number of shares of Common Stock issuable under the Plan is
obtained in accordance with the provisions of the Plan.
ADDITIONAL TERMS APPLICABLE TO AN INCENTIVE OPTION. In the event this option is
designated an Incentive Option in the Grant Notice, the option is intended to be
an incentive stock option as described in Code Section 422, but the Corporation
does not represent or warrant that the option qualifies as such. Optionee should
consult with his or her own tax advisors regarding the tax effects of this
option and the requirements necessary to obtain favorable income tax treatment
under Code Section 422, including, but not limited to, holding period
requirements with respect to the Option Shares after exercise of this option. In
addition, the following terms and conditions shall also apply to the grant:
This option shall cease to qualify for favorable tax treatment as an Incentive
Option if (and to the extent) this option is exercised for one or more Option
Shares: (A) more than three (3) months after the date Optionee ceases to be an
Employee for any reason other than death or Permanent Disability or (B) more
than twelve (12) months after the date Optionee ceases to be an Employee by
reason of Permanent Disability.
No installment under this option shall qualify for favorable tax treatment as an
Incentive Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or any other Incentive Options granted to





--------------------------------------------------------------------------------





Optionee prior to the Grant Date (whether under the Plan or any other option
plan of the Corporation or any Parent or Subsidiary) first become exercisable
during the same calendar year, exceed One Hundred Thousand Dollars ($100,000) in
the aggregate. Should such One Hundred Thousand Dollar ($100,000) limitation be
exceeded in any calendar year, this option shall nevertheless become exercisable
for the excess shares in such calendar year as a Non-Statutory Option.
Should the exercisability of this option be accelerated upon a Change in
Control, then this option shall qualify for favorable tax treatment as an
Incentive Option only to the extent the aggregate Fair Market Value (determined
at the Grant Date) of the Common Stock for which this option first becomes
exercisable in the calendar year in which the Change in Control occurs does not,
when added to the aggregate value (determined as of the respective date or dates
of grant) of the Common Stock or other securities for which this option or one
or more other Incentive Options granted to Optionee prior to the Grant Date
(whether under the Plan or any other option plan of the Corporation or any
Parent or Subsidiary) first become exercisable during the same calendar year,
exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should the
applicable One Hundred Thousand Dollar ($100,000) limitation be exceeded in the
calendar year of such Change in Control, the option may nevertheless be
exercised for the excess shares in such calendar year as a Non-Statutory Option.
Should Optionee hold, in addition to this option, one or more other options to
purchase Common Stock which become exercisable for the first time in the same
calendar year as this option, then the foregoing limitations on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.





--------------------------------------------------------------------------------







SCHEDULE I
PRECLEARANCE TO EXERCISE OPTIONS


I,_______________________, hereby notify Acacia Research Corporation (the
“Corporation”) that I elect to purchase ____________ shares (the “Exercised
Shares”) of the Corporation’s Common Stock (“Common Stock”) at the option
exercise price of ________per share (the “Exercise Price”) pursuant to that
certain option granted to me under the Acacia Research Corporation 2016 Stock
Incentive Plan on ____________, 20__(the “Option”).


Type of Option


_______ Incentive Option (ISO)                _______Non-Statutory Option
(Non-Qual)


Type of Transaction


____
Cash Exercise (Purchase of the option shares with the intent to hold the shares
for sale at a future date). NOTE: If you choose to do a cash exercise, you may
not sell the acquired share without subsequent approval during a period when the
trading window is open. Please refer to the Acacia Insider Trading Policy.

____
Cashless Exercise (Same-day purchase of the option shares and immediate sale of
all the shares on the open market.)

____
Sell-to-Cover Exercise (Purchase of the option shares and immediate sale of less
than all the shares). NOTE: If you choose to do a Sell-to-Cover exercise, you
may not sell the remaining shares without subsequent approval during a period
when the trading window is open. Please refer to the Acacia Insider Trading
policy.



Concurrently with the delivery of this Notice of Exercise to the Corporation, I
shall pay, or cause to be paid to the Corporation the Exercise Price for the
Exercised Shares in accordance with the provisions of my agreement with the
Corporation (or other documents) evidencing the Option and shall deliver
whatever additional documents may be required by such agreement as a condition
for exercise.


I hereby certify as of the date above that:
•
I have previously received and am familiar with the Corporation’s Insider
Trading Policy;

•
I have complied with all procedures established by the Corporation’s Insider
Trading Policy in connection with the transaction described above; and

•
To my knowledge, I am not in possession of any material nonpublic information
about the Corporation and/or its affiliated companies.

I acknowledge that I have ten (10) business days from the date of approval, or
until the window closes, whichever is shorter, in which to complete the trade I
have requested. I also acknowledge that I will notify ________ by email as soon
as I have given my broker any exercise instructions.
  
_______________________                __________________________________
Date                            Signature


APPROVED:
_________________________________







--------------------------------------------------------------------------------





Date:_____________________________





